Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 3/1/2022 has been entered. Claims 1 and 3 remain pending in the application. Claim 1 has been amended, claims 2 and 4-21 have been withdrawn, and no additional claims have been added.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 10/14/2021, 11/12/2021, and 4/14/2022 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Veldsman et al. (US2017120398A1), hereinafter Veldsman, in view of Withey et al. (US20060054079A1), hereinafter Withey.
Regarding claim 1, Veldsman (Figs. 10 and 12) teaches a jet device (welding cooling apparatus 116) ([0001] “The present invention relates to a welding apparatus, more particularly to a welding apparatus comprising a welding tool and a weld cooling apparatus for the forced cooling of a heated weld zone in a workpiece being welded by the welding tool.”), comprising: 
	a first conduit (coolant delivery conduits 118) comprising: a first inlet for accepting a cooling gas; and a first aperture connected to a first nozzle (coolant nozzle 120) for dispensing the cooling gas; a second conduit (coolant delivery conduits 118) comprising: a second inlet for accepting the cooling gas; and a second aperture connected to a second nozzle (coolant nozzle 120) for dispensing the cooling gas ([0059]; [0006] “the weld cooling apparatus comprising a source of CO2 as the coolant”; [0024] “the CO2 undergoes a change of state to a gas in operation of the weld cooling apparatus according to the invention”);
	wherein: the first conduit (118) is attached to a melting tool (welding apparatus 110) producing a thermal energy source (welding nozzle 14) on one side of the thermal energy source (14) and the second conduit (118) is attached to the melting tool (110) on an opposite second side of the thermal energy source (14) ([0059]);
	at least one of the first nozzle (120) or second nozzle (120) is configured to produce a turbulent flow of the cooling gas as the cooling gas is dispensed during material deposition ([0059] “since the first cylindrical tube portions 126 are on either side of the welding nozzle 14 , the second cylindrical tube portions are angled towards one another so that the jets of cryogenic coolant issued from the nozzles 120 are convergent.”); and
	the first nozzle (120) and second nozzle (120) are positioned to prevent blowing the cooling gas toward the thermal energy source (14) ([0006] “at least one coolant delivery conduit…extending, in use, downwardly and away from the welding tool, and…so as to direct a jet of coolant behind the welding tool onto the weld zone”).
	Veldsman does not teach that the first nozzle and second nozzle are configured to direct the cooling gas to impinge on one or more of a molten pool and a liquid-solid boundary of the molten pool.
	Withey teaches (Figs. 2 and 3) a device (apparatus 8) for forming structures using direct laser deposition ([0001]), wherein a coolant nozzle (cooling fluid flow means 30) is configured to direct cooling gas to impinge on one or more of a molten pool (molten pool/deposit 22) and a liquid-solid boundary of the molten pool ([0009] “In addition to providing heat to melt the deposit the method comprises the step of applying heat to the substrate or component at least in the location of the deposit to ensure a fully molten pool is present prior to cooling”; [0022] “Preferably, the means for controlling the rate of cooling comprises a jet of fluid and the cooling fluid comprises a flow of inert gas.”; [0019] “It is preferred that the rate of cooling of the deposit and/or substrate/component is controlled by… the flow of cooling fluid.”; [0045] “The means for supplying an inert gas 36 may also be adapted as the means for supplying a cooling fluid 30 to control the cooling of the deposit and surrounding component.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Veldsman to incorporate the teachings of Withey to include that the first nozzle and second nozzle are configured to direct the cooling gas to impinge on one or more of a molten pool and a liquid-solid boundary of the molten pool. Doing so would ensure a preferential thermal gradient exists for single crystal growth into the deposit ([0019]).
	Regarding claim 3, Veldsman further teaches (Fig. 10) that any one or more of the first and second conduit (coolant delivery conduits 118) comprises: 
	a plurality of nozzles (coolant nozzle 120) ([0019] “In a preferred embodiment, the at least one coolant nozzle comprises a plurality of coolant nozzles arranged to direct converging flows of coolant at the heated weld zone”); and
	a plurality of channels, pipes, tubes or lines within each conduit, each one of the channels, pipes, tubes, or lines separately attached to a single nozzle of the plurality of nozzles ([0020] “Preferably, the at least one coolant delivery conduit comprises a plurality of coolant delivery conduits, each connected to one of the plurality of coolant nozzles.”).
Response to Arguments
Applicant’s arguments filed on 3/1/2022 with respect to the 35 U.S.C. 102 rejection of claim 1 in view of Chen et al. (CN105414746), hereinafter Chen, have been fully considered and are persuasive. First, upon further review of the cited reference the Examiner concedes that Chen does not teach or suggest that the first and second nozzle are positioned “to prevent blowing the cooling gas toward the thermal energy source”, as recited in the amended claim 1. Chen merely teaches various positional relationships between the nozzles and the energy source without reference to or description of the direction of the cooling gas. Therefore, the 35 U.S.C. 102 rejection of claim 1 and the 35 U.S.C. 103 rejection of claim 3 as previously written have been withdrawn.
	However, upon additional search, a new ground of 35 U.S.C. 103 rejection for claims 1 and 3 is made over Veldsman in view of Withey, as described above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763